Name: Commission Regulation (EEC) No 753/89 of 22 March 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 3 . 89 Official Journal of the European Communities No L 80/59 COMMISSION REGULATION (EEC) No 753/89 of 22 March 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 111 5/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 4026/88 (3), as amended by Regulation (EEC) No 479/89 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4026/88 to the quota Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 April 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 1 83, 1 6 . 7. 1980, p, 1 . (2) OJ No L 110, 29 . 4. 1988, p. 36. 0 OJ No L 355, 23. 12. 1988, p . 19 . O OJ No L 53, 25. 2. 1989 , p. 44. No L 80/60 Official Journal of the European Communities 23 . 3 . 89 ANNEX to the Commission Regulation of 22 March 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 14 from 3 to 9 April 1989 Week No 15 from 10 to 16 April 1989 Week No 16 from 17 to 23 April 1989 Week No 17 from 24 to 30 April 1989 010410 90 (') 139,585 139,341 138,274 136,676 0104 20 90 (') 139,585 139,341 138,274 136,676 0204 10 00 0 296,990 296,470 294,200 290,800 0204 21 00 (2) 296,990 296,470 294,200 290,800 0204 22 10 f) 207,893 207,529 205,940 203,560 0204 22 30 (2) 326,689 326,117 323,620 319,880 0204 22 50 (2) 386,087 385,411 382,460 378,040 0204 22 90 O 386,087 385,411 382,460 378,040 0204 23 00 (2) 540,522 539,575 535,444 529,256 0204 50 11 0 296,990 296,470 294,200 290,800 0204 50 13 (2) 207,893 207,529 205,940 203,560 0204 50 15 (2) 326,689 326,117 323,620 319,880 0204 50 19 (2) 386,087 385,411 382,460 378,040 0204 50 31 (2) 386,087 385,411 382,460 378,040 0204 50 39 (2) 540,522 539,575 535,444 529,256 0210 90 11 (3) 386,087 385,411 382,460 378,040 0210 90 19 (3) 540,522 539,575 535,444 529,256 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.